June 14, 2013 TACTICALSHARES DYNAMIC ALLOCATION FUND a series of Advisors Series Trust Supplement to Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”), each dated April 30, 2013 Effective immediately, John Hastings no longer serves as a portfolio manager for the TacticalShares Dynamic Allocation Fund. Please disregard all references to Mr. Hastings in the Summary Prospectus, Prospectus and SAI. ***** Please retain this Supplement with the Summary Prospectus, Prospectus and SAI.
